DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election without traverse of Group I, Claims 1-16 in the reply filed on 06/21/2022 is acknowledged.  Claims 17-20 are hereby withdrawn from examination for being directed to the nonelected invention of Group II.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:
DISPLAY PANEL HAVING ADHESIVE PATTERN INCLUDING CONDUCTIVE BALLS CONTACTING PADS (or similar)

Claim Rejections - 35 USC § 112(a) – New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-11 & 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Original Claim 7-11 & 16 each combine divergent structural features from distinct species (see Figs. 5-7 reproduced below for convenience) in such a way that the original application fails to reasonably convey to one skilled in the art that the instant inventors had possession of the claimed invention upon filing this application.
Regarding original claims, the MPEP § 2163 I(A) teaches:
“[t]here is a presumption that an adequate written description of the claimed invention is present when the application is filed…However,…issues of adequate written description may arise even for original claims, for example, when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention at the time of filing.”
	Further regarding original claims, the MPEP § 2163 II(3)(a) teaches:
“Possession may be shown in many ways… [including] by describing an actual reduction to practice of the claimed invention. Possession may also be shown by a clear depiction of the invention in detailed drawings or in structural chemical formulas which permit a person skilled in the art to clearly recognize that applicant had possession of the claimed invention. An adequate written description of the invention may be shown by any description of sufficient, relevant, identifying characteristics so long as a person skilled in the art would recognize that the inventor had possession of the claimed invention. 
“A specification may describe an actual reduction to practice by showing that the inventor constructed an embodiment or performed a process that met all the limitations of the claim and determined that the invention would work for its intended purpose… [and] [T]here cannot be a reduction to practice of the invention… without a physical embodiment which includes all limitations of the claim… [A] reduction to practice does not occur until the inventor has determined that the invention will work for its intended purpose [emphasis examiner’s].”

Original Claim 7, which depends from and, therefore, incorporates all the limitations of parent Claim 1 (reference numerals relate to the species of Applicant’s Fig. 6), recites:
“an adhesive pattern [WBY] which faces the base substrate [SUB] with the first pad [PD1] therebetween… a plurality of conductive members [CB1] which are between the first pad [PD1] and the second pad [PB-P1]… wherein each of the plurality of conductive members [CB1] is within the planar shape of the first pad and penetrates the adhesive pattern [WBY] to contact the first pad [PD1].”
However, Claim 7 recites the following limitations that relate to a different species of Applicant’s Fig. 5 and contradict the above limitation of parent Claim 1 so as to be incompatible therewith:
“wherein the second pad [PB-P1] includes a first portion [PB-PD1] corresponding to the contact hole and a second 20portion [PB-BP1] which is adjacent to the first portion, a space is defined between the first portion of the second pad [PB-P1] and the first pad [PD1], and the second portion [PB-BP1] of the second pad [PB-P1] contacts the first pad [PD1].”
The examiner submits that Applicant’s original disclosure fails to adequately describe how a display device could include the following contradictory features of Claim 7:
(1) “an adhesive pattern [WBY] which faces the base substrate [SUB] with the first pad [PD1] therebetween” (see parent Claim 1), and
(2) “wherein… the second portion [PB-BP1] of the second pad [PB-P1] contacts the first pad [PD1].”

    PNG
    media_image1.png
    753
    2191
    media_image1.png
    Greyscale

	Based on the disparate nature of Applicant’s distinct Species Fig. 5 & Fig. 6 detailed above, one skilled in the art would readily ascertain that the structural feature of an adhesive pattern WBY covering first pad PD1 (illustrated in Fig. 6 and recited in parent Claim 1) cannot reasonably coexist with the structural feature wherein the second portion PB-BP1 of the second pad PB-P1 contacts the first pad PD1 (illustrated in Fig. 5 and recited in dependent Claim 7), because the mere presence of adhesive pattern WBY covering first pad PD1 would effectively prevent the second portion PB-BP1 of the second pad PB-P1 from contacting the first pad PD1.  Thus, as a result of this very recognition that Claim 7 recites incompatible structural features, one skilled in the art would most assuredly conclude that the instant inventors did not have possession of the invention of Claim 7 upon filing the instant application.  Furthermore, although Claim 7 combines divergent features from several distinct species, Applicant has failed to provide any drawings or description of an embodiment [i.e. single embodiment] that meets all the limitations of Claim 7, as required by the MPEP cited above.  Such an omission suggests that Applicant did not have possession of the invention of Claim 7 when they filed the instant application.
Original Claims 9 & 16 also combine disparate features from Applicants distinct species of Fig. 6 & Fig. 7. 
Original Claim 9, which also depends from and, therefore, incorporates all the limitations of parent Claim 1 (reference numerals relate to the species of Applicant’s Fig. 6), recites:
“an adhesive pattern [WBY] which faces the base substrate [SUB] with the first pad [PD1] therebetween… a plurality of conductive members [CB1] which are between the first pad [PD1] and the second pad [PB-P1]… wherein each of the plurality of conductive members [CB1] is within the planar shape of the first pad and penetrates the adhesive pattern [WBY] to contact the first pad [PD1].”
However, Claim 9 recites the following limitations that relate to a different species of Applicant’s Fig. 7 and contradict the above limitation of parent Claim 1 so as to be incompatible therewith:
“wherein the display panel further includes an insulating layer [30] between the first pad [PD1] and the base substrate [SUB], and the first pad [PD1] defines an opening [OP1] which exposes the insulating layer [30] to outside the first pad [PD1].”
The examiner submits that Applicant’s original disclosure fails to adequately describe how a display device could include the following contradictory features of Claim 9:
(1) “an adhesive pattern [WBY] which faces the base substrate [SUB] with the first pad [PD1] therebetween” (see parent Claim 1), and
(2) “wherein… the first pad [PD1] defines an opening [OP1] which exposes the insulating layer [30] to outside the first pad [PD1].”

	Based on the disparate nature of Applicant’s distinct Species Fig. 6 & Fig. 7 detailed above, one skilled in the art would readily ascertain that the structural feature of an adhesive pattern WBY covering first pad PD1 (illustrated in Fig. 6 and recited in parent Claim 1) cannot reasonably coexist with the structural feature wherein the first pad PD1 defines an opening OP1 which exposes the insulating layer 30 (illustrated in Fig. 7 and recited in dependent Claim 9), because the mere presence of adhesive pattern WBY covering first pad PD1 would effectively prevent the exposure insulating layer 30 through the opening OP1 in first pad PD1.  Thus, as a result of this very recognition that Claim 9 recites incompatible structural features, one skilled in the art would most assuredly conclude that the instant inventors did not have possession of the invention of Claim 9 upon filing the instant application.  Furthermore, although Claim 9 combines divergent features from several distinct species, Applicant has failed to provide any drawings or description of an embodiment [i.e. a single embodiment] that meets all the limitations of Claim 7, as required by the MPEP cited above.  Such an omission suggests that Applicant did not have possession of the invention of Claim 9 when they filed the instant application.

Claim 16 also recites contradictory structural features similar to those of Claim 9 and is accordingly rejected for similar reasons.

Claim Rejections - 35 USC § 112(b) – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (179re-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (179re-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Dependent Claims 2-11 are also rejected for depending from indefinite base Claim 1.
Regarding Claim 1, the following limitation fails to distinctly claim the subject matter of the instant invention (all reference numerals relate to Applicant’s Fig. 6, which is the only embodiment comprising the claimed “adhesive pattern [WBY]”):
“wherein… each of the plurality of conductive members [CB1] is within the planar shape of the first pad [PD1] and penetrates the adhesive pattern [WBY] to contact the first pad [PD1]”.
This limitation creates confusion because the instant application fails to teach or suggest that “conductive members [CB1]” are “within the planar shape of the first pad [PD1]”, consistent with the plain meaning of “within”, defined as “in or into the interior” (see https://www.merriam-webster.com/dictionary/within).  Neither Applicant’s written description nor their Drawings teach that “conductive members [CB1]” are “in or into the interior” of “the planar shape of the first pad [PD1]”, as Applicant’s Fig. 6 unambiguously illustrates that conductive members CB1 are disposed entirely above and contacting the top surface of first pad PD1. 
Although Applicant may act as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term (see MPEP § 2111 IV).  During an interview conducted 07/08/2022, Applicant’s representative Amy Bizon-Copp informed the Examiner that Applicant intended the claim limitation of “within the planar shape of” to mean “within an orthographic projection of the first pad on the base substrate”
Thus, for examination purposes the Examiner will adopt this interpretation suggested by Applicant’s representative.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:



A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8, 12-13, & 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pre-Grant Pub. 2017/0338198 to Jang et al. (from hereinafter Jang).
Regarding Claim 1 (as best understood), Jang teaches a display device (e.g. Figs. 1-9; see Fig. 6 reproduced below for convenience) comprising:
a display panel (10; see Fig. 1 & ¶ [0049-53]) including:
a base substrate (110; see Fig. 6 & ¶ [0076-84]), and
a first pad (179; see Fig. 6 & ¶ [0079-88]) on the base substrate (110) and through which an electrical signal is provided to the display panel (10) from outside thereof (e.g. from FCP 50 via bumps B; see ¶ [0088]),
an adhesive pattern (23; see Fig. 6 & ¶ [0064-70]) which faces the base substrate (110) with the first pad (179) therebetween;
a circuit board (50; see Fig. 6 & ¶ [0052-61]) electrically connected to the display panel (10) at the first pad (179), the circuit board (50) including a second pad (B; see Fig. 6 & ¶ [0058-61 & 88]) facing the first pad (179); and
a plurality of conductive members (e.g. certain “conductive particles” CP that physically contact pad 179; see Fig. 6 & ¶ [0058-71]) which are between the first pad (179) and the second pad (B) which face each other and electrically connect the first pad (179) and the second pad (B) to each other, the plurality of conductive members (CP) each facing the base substrate (110) with the first pad (179) therebetween,
wherein
the first pad (179) of the display panel (10) has a planar shape (e.g. top surface of first pad 179), and
each of the plurality of conductive members (CP) is within the planar shape of the first pad (179) and penetrates the adhesive pattern (23) to contact the first pad (179; see Fig. 6 below).

    PNG
    media_image2.png
    411
    639
    media_image2.png
    Greyscale


Regarding Claim 2, Jung teaches the display device of claim 1, wherein a space is defined between the adhesive pattern (23) and the second pad (B; as evidenced by Fig. 6 above).

Regarding Claim 3, Jung teaches the display device of claim 2, wherein the adhesive pattern (23) covers an entirety of the first pad (179; as evidenced by Fig. 6 above).

Regarding Claim 4, Jung teaches the display device of claim 2, wherein the first pad (179) and the second pad (B) are spaced apart from each other with the plurality of conductive members (CP) therebetween (as evidenced by Fig. 6 above).

Regarding Claim 5, Jung teaches the display device of claim 1, wherein
the display panel (10) further includes:
an insulating layer (140; see Fig. 6 & ¶ [0078-85]) between the first pad (179) and the base substrate (110), and
a contact hole (through 140; see Fig. 6) defined in the insulating layer (140) and corresponding to the second pad (B) of the circuit board (50), and
the first pad (179) covers the contact hole in the insulating layer (140).

Regarding Claim 6, Jung teaches the display device of claim 5, wherein
the plurality of conductive members (CP) faces the insulating layer (140) with the first pad (179) therebetween, and
a conductive member among the plurality of conductive members (CP) overlaps the contact hole in the insulating layer (140; as evidenced by Fig. 6 above).

Regarding Claim 8, Jung teaches the display device of claim 5, wherein an entirety of the plurality of conductive members (particles CP that contact pad 179) corresponds to the contact hole (in 140).

Regarding Claim 12, Jung teaches a display panel (10; see again Fig. 6 shown above) comprising:
a base substrate (110);
a pad (179) on the base substrate (110) and through which an electrical signal is provided to the display panel (10) from outside thereof (e.g. from FCP 50 via bumps B; see ¶ [0088]);
an adhesive pattern (23) which corresponds to the pad (179) and faces the base substrate (110) with the pad (179) therebetween; and
conductive members (CP) on the base substrate (110), the conductive members (CP) comprising main conductive members (e.g. CP contacting pad 179; see Fig. 6) each corresponding to the pad (179) and extended into the adhesive pattern (23),
wherein each of the main conductive members (CP contacting pad 179) includes a portion (e.g. top portions of main CPs extend vertically above adhesive pattern 23 which is further from the base substrate (110) than the adhesive pattern (23).

Regarding Claim 13, Jung teaches the display panel (10) of claim 12, wherein
the adhesive pattern (23) which corresponds to the pad (179) includes portions (e.g. portions of 23 overlying pad 179 and directly between adjacent main CPs that contact pad 179; see again Fig. 6) adjacent to each of the main conductive members (CP contacting pad 179) which is extended into the adhesive pattern (23), and
the portions of the adhesive pattern (23) have a same thickness (as reasonably illustrated by Fig. 6).

Regarding Claim 15, Jung teaches the display panel (10) of claim 12, wherein the main conductive members (CP contacting pad 179) contact the pad (179).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung.
Regarding Claim 14, Jung teaches the display panel (10) of claim 12, wherein
along the base substrate (110), the pad (179) defines a planar area,
the conductive members (CP) further comprise sub-conductive members (CP in region R2; see Fig. 2 & ¶ [0061-66]) which are on the base substrate (110) and outside of the planar area of the pad (179).
Although Jung may not explicitly teach that a ratio of the sub-conductive members (CP) to the main conductive members (CP in R2 and contacting pad 179) ranges from about 1% to about 5%, Jung does teach that sub-conductive members (CP in R2) “may not contact any of the bumps B or pads P, and do not contact any adjacent conductive particles CP… [such that] a short may not be generated between the adjacent bumps B or the adjacent pads P…, [and] the conductive particles CP may not be positioned at or present in the second region R2” (see ¶ [0061]).
Therefore, before the instant application was filed it would have been obvious for one of ordinary skill in the art to dispose the main conductive and sub-conductive members having a ratio in the range as claimed for the purposes of preventing short circuiting, because it has been held that where general conditions of the claims are disclosed in the prior art, it is not inventive to discover the optimum or workable range of a result-effective variable by routine experimentation. (See MPEP § 2144.05)
	

Allowable Subject Matter
Claims 7, 9, & 16 are each objected to as being dependent upon a rejected base claim, but would be allowable upon correction of the deficiencies under § 112(a) & (b) identified above, and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Additional Prior Art of Record
The examiner’s thorough search of the prior art yielded the following references, which are also considered relevant to the patentability of the claimed invention:
U.S. Pre-Grant Pub. 20170352716 A1 to- Lee et al.

U.S. Pre-Grant Pub. 20190148320 A1 to- Chu et al.

U.S. Pre-Grant Pub. 20180020543 A1 to- Kim et al.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (179AIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Matthew E. Gordon/Primary Examiner, Art Unit 2892